Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given on 1/5/2021, after telephone interviews with Mr. Scott Cromar (attorney of record). Interview Summary: We discussed modifying independent claim 1, by incorporating claim 4, and make the necessary modifications to the other independent claims to be to be complaint with claim 1.


AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions of the claims in the application:

Listing of Claims:

1.	(Currently Amended) A method of providing a context menu in a user interface, the method comprising:
by a computing system having one or more computer processors:
providing a user interface of a software application on a display device;
detecting a first click operation of a mouse;

the mouse comprises at least a first button and a second button, 
the first click operation is associated with the first button,
the second click operation is associated with the second button, and
the operating system is different from the software application; and
in response to determining that accessing the context menu by the second click operation is disabled by the operating system, and further in response to detecting the first click operation:
displaying in the user interface of the software application indicia of a portion of a threshold time period that the first click operation is active, wherein said displaying is performed only after a waiting period has lapsed since detecting the first click operation; and
in response to determining that the first click operation is active for at least the threshold time period, displaying the context menu in the user interface of the software application.
2.	(Original) The method of Claim 1, wherein the indicia depicts one or more of: a clock that indicates the portion of the threshold time period, a cursor that indicates the portion of the threshold time period, or a circle that indicates the portion of the threshold time period.
3.	(Previously Presented) The method of Claim 1 further comprising:
by the computing system having one or more computer processors:
further in response to determining that accessing the context menu by the second click operation is disabled:

4.	(Canceled)
5.	(Currently Amended) The method of Claim [[4]]1, wherein the waiting period is shorter than the threshold time period.
6.	(Currently Amended) The method of Claim [[4]]1, wherein the waiting period is proportional to the threshold time period.
7.	(Original) The method of Claim 1, wherein the threshold time period is longer than a duration of a click of the mouse for selecting an item in the user interface or for opening a menu in the user interface. 
8.	(Original) The method of Claim 1, wherein the display of the context menu and the display of the indicia overlap at least in part.
9.	(Original) The method of Claim 1, wherein the context menu is a radial menu and comprises one or more menu items.

10.	(Currently Amended) A system comprising:
computer hardware comprising one or more computer processors; 
a mouse in communication with the one or more computer processors and comprising at least a first button and a second button; and
a storage device storing instructions executable by the one or more computer processors to:
provide a user interface of a particular software application on a display device; 
detect activation of the first button;
determine, by accessing settings or configurations relating to an operating system different from the particular software application, a context menu operation in the user interface associated with the second button is disabled by the operating system different from the particular software application; and

display in the user interface of the particular software application indicia indicating a portion of a threshold time period that the first button has been activated, wherein said displaying is performed only after a waiting period has lapsed since a user activated the first button; and
in response to determining that the first button has been activated for at least the threshold time period, display the context menu in the user interface of the particular software application.
11.	(Original) The system of Claim 10, wherein the indicia depicts one or more of: a clock that indicates the portion of the threshold time period, a cursor that indicates the portion of the threshold time period, or a circle that indicates the portion of the threshold time period.
12.	(Previously Presented) The system of Claim 10, wherein the instructions are further executable by the one or more computer processors to:
in response to determining that the first button has been not been activated before the threshold time period has elapsed, terminate display of the indicia.
13.	(Canceled)
14.	(Currently Amended) The system of Claim [[13]]10, wherein the waiting period is shorter than the threshold time period.
15.	(Currently Amended) The system of Claim [[10]]14, wherein the threshold time period is longer than a duration of a click of the mouse for selecting an item in the user interface or for opening a menu in the user interface.
16.	(Original) The system of Claim 10, wherein the context menu is a radial menu and comprises one or more menu items.

17.	(Currently Amended) A non-transitory computer readable medium comprising instructions executable by a computer processor to:

detect a first click operation of a mouse;
determine, by accessing settings or configurations relating to an operating system, whether a second click operation of a mouse to access a context menu in the user interface is disabled by the operating system, wherein:
the mouse comprises at least a first button and second button, 
the first click operation is associated with the first button,
the second click operation is associated with the second button, and
the operating system is different from the software application; and
in response to determining that the second click operation to access the context menu is disabled by the operating system, and that the first click operation is active for at least a threshold time period:
display in the user interface indicia of a portion of a threshold time period that the first click operation is active, wherein said displaying is performed only after a waiting period has lapsed since detecting the first click operation; and
display the context menu in the user interface of the software application.
18.	(Previously Presented) The non-transitory computer readable medium of Claim 17, wherein the context menu is a radial menu and comprises one or more menu items.
19.	(Currently Amended) The non-transitory computer readable medium of Claim 17, wherein the instructions are further executable by the computer processor to:
further in response to determining that the second click operation to access the context menu is disabled:


20.	(Previously Presented) The non-transitory computer readable medium of Claim 19, wherein the waiting period is shorter than the threshold time period.






Statement of Reasons for Allowance
2.	Claims 1-3, 5-12 and 14-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled "Comments on Statement of Reasons for Allowance."

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil N. Kumar whose telephone number is (571) 270-1693 and Fax number is (571) 270-2693.  The examiner can normally be reached on Monday-Fridays 8-5 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ANIL N KUMAR/						1/8/2021Primary Examiner, Art Unit 2174